Citation Nr: 1528447	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  00-16 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance for 1999.  

(The issues of entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, entitlement to a rating in excess of 10 percent for left knee DJD, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 determination by the Fayetteville VA Medical Center (VAMC).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 1999 eligibility determination for clothing allowance reflects that the Fayetteville VAMC determined that the Veteran was not entitled to an annual clothing allowance.  The Veteran was informed of the denial of the claim for an annual clothing allowance later that month.  In correspondence received in August 2000, the Veteran indicated that he had been denied a clothing allowance in 1999, but was not aware he needed to be evaluated each year in order to qualify for the clothing allowance.  He requested payment for 1999 and 2000.  He was subsequently granted an annual clothing allowance for 2000; however, he was informed via a November 2000 letter that, while his clothing allowance for 2000 had been processed, his claim for the 1999 clothing allowance had been previously denied because his records at the Fayetteville VAMC did not establish eligibility, and he had been informed of that decision in an August 1999 letter.  The November 2000 letter advised the Veteran that he could not be paid for 1999.  

The August 2000 correspondence constitutes a timely Notice of Disagreement (NOD) with regard to the denial of an annual clothing allowance for 1999.  By filing a timely NOD, the Veteran has initiated appellate review on the claim for entitlement to an annual clothing allowance for 1999.  Since the AOJ has not yet issued a Statement of the Case (SOC) in this matter, however, the Board must remand the claim for issuance of an SOC.  38 C.F.R. § 19.9(c) (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the issue of entitlement to an annual clothing allowance for 1999.  The Veteran should be advised of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




